DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ritter et al. (US 2010/0324165).
Regarding claims 1-2, 5-11, 17-19, and 31:  Ritter et al. (US ‘165) discloses UV absorbers of formula I, wherein R5 can be H or aryl, R1 is methacryl, Y and X are O, R2 is an et al. (US ‘165) discloses 

    PNG
    media_image1.png
    221
    239
    media_image1.png
    Greyscale
[0037; claim 6].  Ritter et al. (US ‘165) discloses R5 as aryl [0018], thereby affording 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 [0010-0019, 0037, claim 6].  
Ritter et al. (US ‘165) does not specifically disclose R2 is an alkyl spacer having at least 5 carbon atoms (i.e. -CH2CH2CH(OH)CH2CH2-).  However, a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979) [See MPEP 2144.09].
Compounds which are homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977) [See MPEP 2144.09].
Regarding claims 12-14, 20-23, 26 and 28-30:  Ritter et al. (US ‘165) discloses ophthalmologic compositions containing the UV absorbers of formula I [abstract; 0001, 0011], wherein the composition is used for the manufacture of an intraocular lens [0001, 0011, 0075-0092]. Ritter et al. (US ‘165) discloses copolymerizing the UV absorbers of formula I with ethoxyethyl methacrylate [0075-0092].
Regarding claim 15:  Ritter et al. (US ‘165) discloses copolymerizing the UV absorbers of formula I with methyl methacrylate [0075-0092].
Regarding claim 16:  Ritter et al. (US ‘165) discloses copolymerizing the 0.1-1.0 wt% UV absorbers of formula I with 0-15 wt% methyl methacrylate [0075-0092].
Ritter et al. (US ‘165) does not specifically disclose a ratio of UV absorbers of formula I : methyl methacrylate of 0.1 to 100.  However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [See MPEP 2144.05].  See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) [MPEP 2144.05].
Regarding claim 24:  Ritter et al. (US ‘165) discloses a process for forming intraocular lenses from ophthalmologic compositions containing the UV absorbers of formula I by curing the composition and forming the cured composition into the lens [0075-0092].
Regarding claim 25:  Ritter et al. (US ‘165) discloses a process for forming intraocular lenses from ophthalmologic compositions containing the UV absorbers of formula I by curing the composition and forming the cured composition into the lens, wherein the lens undergoes transmission testing at 460 nm [0091].
Regarding claim 27:  Ritter et al. (US ‘165) discloses 0.1% to 1.0% of the UV absorber of formula I [0072, 0080, 0086].
et al. (US ‘165) does not specifically disclose a composition containing two different UV absorbers of formula I.  However, at the time of invention a person of ordinary skill in the art would have found it obvious to have included two different UV absorbers of formula I based on the invention of Ritter et al. (US ‘165), and would have been motivated to do so since Ritter et al. (US ‘165) suggests that the composition can contain 0.1% to 1.0% of the UV absorber of formula I [0072, 0080, 0086]..  Additionally, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) [see MPEP 2144.06].
Regarding claim 32:  Ritter et al. (US ‘165) discloses intraocular lenses from ophthalmologic compositions containing the UV absorbers of formula I by curing the composition and forming the cured composition into the lens, wherein the lens undergoes transmission testing at 460 nm [0091].

Response to Arguments
Applicant's arguments filed 1/4/21 have been fully considered but they are not persuasive.  Ritter et al. (US 2010/0324165) discloses UV absorbers of formula I, wherein R5 can be H or aryl, R1 is methacryl, Y and X are O, R2 is an alkyl spacer with up to 30 atoms including C, H and O,  n = 1 and m = 0 [0010-0019].  Ritter et al. (US ‘165) discloses 

    PNG
    media_image1.png
    221
    239
    media_image1.png
    Greyscale
[0037; claim 6].  Ritter et al. (US ‘165) discloses R5 as aryl [0018], thereby affording 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 [0010-0019, 0037, claim 6].  
Ritter et al. (US ‘165) does not specifically disclose R2 is an alkyl spacer having at least 5 carbon atoms (i.e. -CH2CH2CH(OH)CH2CH2-).  However, a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979) [See MPEP 2144.09].  Compounds which are homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977) [See MPEP 2144.09].
The presumption of obviousness based on a refer-ence disclosing structurally similar compounds may be overcome where there is evidence showing there is no reasonable In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (appellant pro-duced sufficient evidence to establish a substantial degree of unpredictability in the pertinent art area, and thereby rebutted the presumption that structurally similar compounds have similar properties); In reSchechter, 205 F.2d 185, 98 USPQ 144 (CCPA 1953). See also Ex parte Blattner, 2 USPQ2d 2047 (Bd. Pat. App. & Inter. 1987) (Claims directed to compounds containing a 7-membered ring were rejected as prima facie obvious over a reference which taught 5- and 6-membered ring homologs of the claimed compounds. The Board reversed the rejection because the prior art taught that the compounds containing a 5-membered ring possessed the opposite utility of the compounds containing the 6-membered ring, undermining the examiner’s asserted prima facie case arising from an expectation of similar results in the claimed com-pounds which contain a 7-membered ring.) [see MPEP 2144.09]. 
A prima facie case of obviousness based on struc-tural similarity is rebuttable by proof that the claimed compounds possess unexpectedly advantageous or superior properties. In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (Affidavit evidence which showed that claimed triethylated compounds possessed anti-inflammatory activity whereas prior art trimethylated compounds did not was sufficient to overcome obviousness rejection based on the homolo-gous relationship between the prior art and claimed compounds.); In re Wiechert, 370 F.2d 927, 152 USPQ 247 (CCPA 1967) (a 7-fold improvement of activity over the prior art held sufficient to rebut prima facie obviousness based on close structural similarity).   However, a claimed compound may be obvious because it was suggested by, or structurally similar to, a prior art compound even though a particular benefit of the claimed compound asserted by patentee is not expressly disclosed in the prior art. It is the differ-ences in fact in their respective In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991).  See MPEP § 716.02 - § 716.02(g) for a discussion of evidence alleging unexpectedly advantageous or superior results [See MPEP 2144.09].
The reference must be considered for all that it discloses and must not be limited to preferred embodiments [see MPEP 2123].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767